Exhibit 10.126


SALES AND MARKETING AGREEMENT


This Sales and Marketing Agreement is made and entered into in as of this
19th  day of May, 2008 by and between Performance Health Technologies, Inc., a
Delaware corporation (the "Company") and Interactive Metronome, Inc., a Virginia
corporation (the "Contractor").


RECITALS


The Company is engaged in the business of manufacturing, distributing and
marketing products known as “Home Products” using its proprietary Core:Tx® Neuro
technology for measuring a person’s range of motion (the "Products").  The
Contractor markets the Interactive Metronome (“IM”) to the health care industry
and is desirous of also marketing the Products for the Company upon the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each party hereto to
the other, it is agreed as follows:


AGREEMENT


1.           Appointment as Distributor.  The Contractor agrees to and shall
solicit sales of the Products to those accounts identified by the Contractor
that are or that may be interested in acquiring the Products.


2.           Exclusivity.  The Contractor shall be the exclusive distributor of
Products that include Core:Tx(R encircled) Neuro in the United States and Canada
(the “Territory”) for the following markets:


a)  
Neurological Rehabilitation Market. Facilities that provide neurological and
motor therapy to adults who have suffered stroke, brain injury and other
neuro-muscular disorders provided that sales efforts are directed to the
Contractor’s contacts in the areas of the rehabilitation facilities that treat
the individuals referenced above regardless of whether they are IM customers.



b)  
Pediatric and Developmental Market. Clinics and hospitals that typically work
with children diagnosed with cognitive and motor discrepancies, such as Autism
Spectrum Disorders, sensory integration disorders, and a range of speech and
language disabilities, provided that sales efforts are directed to the
Contractor’s contacts in the areas of the clinics and hospitals that treat the
individuals referenced above; and

 
 
 

--------------------------------------------------------------------------------

 
c)  
Specialists.  Physical therapists, occupational therapists and speech therapists
who enroll and participate in IM’s Certification or CEU programs.



The Contractor is hereby appointed as a non-exclusive distributor for the
Products with respect to all other markets within the Territory; the Contractor
acknowledges that the Company may appoint an exclusive distributor for any or
all such markets during the Term hereof, if so the Contractor shall respect that
exclusivity.


The Contractor acknowledges that sales of “Home Products” not using Core:Tx(R
encircled) Neuro are non-exclusive and any sales, including Core:Tx(R encircled)
Neuro, in other markets (including, but not limited to orthopaedics) is on a
non-exclusive basis.


The exclusivity granted to Contractor by the Company becomes null and void
should Contractor fail to sell twelve (12) Core:Tx(R encircled) Neuro units
during the first eight (8) months of this Agreement, and an additional one
hundred twenty (120) Core:Tx(R encircled) Neuro units during the remaining four
(4) months of the Agreement (two hundred forty (240) units total during term).


3.           Product Sales.


A.  The parties shall agree upon suggested retail selling prices for the
Products, which will be periodically revisited and may be adjusted from time to
time based on market conditions and feedback.


B.   The Contractor shall order Products from the Company to meet its estimated
needs and the Company shall ship such Products to the Contractor.  Contractor
will receive a fifty percent (50%) sales commission from Company on the first
one hundred twenty (120) units sold of the company’s Core:Tx Neuro, and a sixty
percent (60%) sales commission on all sales thereafter during the term of this
Agreement.  Contractor will collect an annual license fee of $300.00 from each
customer.  Contractor is to receive thirty percent (30%) of this license fee and
the company receives the remaining seventy percent (70%).  The commission for
the Home Products shall be fifty percent (50%) of the agreed upon retail selling
price for the Home Products.  The Products shall be shipped FOB the Company’s
place of shipment, and title to the Products and risk of loss shall transfer to
the Contractor upon placement of the Products with the carrier.  The purchase
price shall be payable one-half (1/2) upon submission of a Purchase Order, and
one-half  (1/2) upon delivery of the Products to Contractor and completion of
any acceptance testing agreed to by the parties.


4.           The Company's Obligations.  The Company shall supply the Contractor
with appropriate sample Products, catalogs and advertising materials which shall
be reasonably necessary to assist the Contractor in making and promoting sales
of Products.  The Company will fund the Contractor’s development and
implementing of certification courses designed specifically for Core:Tx(R
encircled) Neuro products.  The Company will work with the Contractor on a joint
marketing plan to maximize the effectiveness of marketing efforts by both.
 
 

--------------------------------------------------------------------------------

 
5.           The Contractor’s Obligations.  The Contractor shall use all
commercially reasonable efforts to promote the Products, and specifically agrees
that it shall:


·  
Develop a website directed at Occupational, Physical and Speech Therapists. This
site would be linked to and from the Contractor’s website.

·  
Have its Clinical Advisory Board develop a clinical education tool specifically
designed for Core:Tx(R encircled) Neuro and creating certification courses.

·  
Incorporate the clinical education tool into the Contractor’s national
certification course schedule.

·  
Display and demonstrate the Products at regional or national trade shows where
the IM is also displayed.

·  
Promote the Products throughout its 4,000+ professional network.

·  
Promote the Products as a complementary supportive product of the IM.

·  
Demonstrate and sell the Products in person or through the Contractor’s
dedicated telephone marketing staff, and develop an advertising and mailing
program.  All materials developed by the Contractor specifically for the
Company’s products become the sole property of the Company.



6.           Warranties. The Contractor shall not make any warranties with
respect to the Products of the Company.  Any warranties to be made by the
Company shall be reflected in its acceptance, invoice or other contract forms.


7.           Term.  This Agreement shall be for a term of one year.  This
Agreement may be terminated by the Company immediately upon the Contractor's
material breach of any provision of this Agreement including, but not limited to
the Contractor's inability to perform its obligations herein for financial
reasons or otherwise.


8.           Relationship of Parties.  The Contractor is and at all times shall
be an independent contractor of the Company and not a partner or employee of the
Company.  The Contractor shall represent itself to all Customers and all other
persons only as an independent contractor and not as an agent or partner of the
Company.  Remuneration to the Contractor shall not be subject to withholding or
other employment taxes as required for compensation paid to employees.  The
Contractor shall timely file all required United States federal, state and local
income, self-employment, unemployment and other tax, labor, information and all
other returns and shall pay when due all taxes on account of its remuneration
hereunder.  The provisions of the preceding sentence shall survive the
termination of this Agreement.


9.           Expenses.  The Contractor shall be responsible for and shall pay,
and hereby indemnifies the Company against, all expenses incurred in connection
with soliciting the sale of the Products, with the exception of any advertising
campaigns recommended by the Contractor that the Company agrees to in advance
and in writing.


10.        Confidentiality.


A.           Each party agrees that it will not, at any time during the term of
this Agreement or thereafter, in any form or manner, directly or indirectly,
voluntarily or
 
 

--------------------------------------------------------------------------------

 
involuntarily, disclose, furnish or make accessible to any person or other
entity or use for its own benefit, other than in furtherance of the business and
interests of such party, any Confidential Information (hereinafter defined) of
the other party which it may obtain or have access to, receive, contribute to,
originate, or discover relating to Trade Secrets (as that term is defined under
all applicable laws), products, customers, prospective customers, services and
sales information.  Confidential Information shall include, without limitation,
any of the following types of information outside of the public domain:


(i)
Any and all forms of raw and other data relating to the other party’s business,
products or processes, whether or not marked "confidential", derived from any
and all sources, including without limitation:  meetings; information from
correspondence or otherwise analyzed data; computer printouts; computer
programs; flow charts; graphs and graphic materials.



(ii)
Any and all materials, documents, information, systems, processes and techniques
relating to products, computer software, market or other research techniques,
and any and all materials, documents, information, systems, processes obtained
from or on behalf of or at the direction of the other party, or any current or
prospective customer of the other party.



(iii) 
Any and all information, computer printouts, materials, documents, processes,
schematics, compilations or reports relating to the sales history of any current
or prospective customer, customer files, pricing structure, rebates, marketing
information, customer base or business forms of the other party.



B.           The Contractor confirms, acknowledges and agrees that any and all
tangible and intangible records, tapes, notes, pictures, video tapes, printouts
and documents relating to the Products which it may use, create, utilize or
possess during the term of this Agreement, including but not limited to those
written, produced or created by the Contractor, are the sole and exclusive
property of the Company and may not be duplicated for the Contractor's own
benefit without the express written consent of the Company.  All such items in
the Contractor's possession or control will be immediately delivered to the
Company upon request and, if not earlier requested, upon the termination of this
Agreement.


C.           The provisions of this Section 10 shall survive termination of this
Agreement, and shall survive the Term of this Agreement for a period of four (4)
years following termination of the Agreement.


11.        Restrictive Covenant.  In view of the Contractor's access to
Confidential Information and Trade Secrets of the Company and in consideration
of the value of such property to the Company, during the term of this Agreement
and for a period of two years after termination of this Agreement for any
reason, the Contractor shall not, without the prior written consent of the
Company, in any manner, directly or indirectly:


A.           Contact or solicit the trade or patronage of any of the customers
of the Company for itself or any other person or entity with respect to any
products that are designed
 
 

--------------------------------------------------------------------------------

 
for or may be used to measure a person’s range of motion. The term "customers"
shall for purposes hereof be deemed to include, without limitation, the
officers, directors, agents, employees, parents, subsidiaries and affiliates of
such customers, and all persons or organizations with whom the Company has done
business, within the twelve (12) month period preceding the termination of this
Agreement.  The terms of this subparagraph shall not prohibit the Contractor
from selling the IM, or other products that are not similar to the Products, to
the customers.


B.           Solicit, induce or attempt to induce any employee of the Company to
leave the Company's employ to become connected in any way with, or employ or
utilize any such employee in, any other business engaged in the sale or
distribution of products similar to the Company's Products.


12.        Remedies.


A.
(i) Each party agrees that the covenants contained in Sections 10 and 11 hereof
are necessary to protect the interests of the other in Confidential Information
and Trade Secrets, and to protect and maintain the customer relationships and
other legitimate, proprietary interests of the Company, both actual and
potential, which the Contractor would not have had access to or any involvement
in but for the independent contractor relationship with the Company.  Each party
agrees that in the event of an actual or threatened breach by the other party of
any of the covenants set forth herein, the other party would be irreparably
harmed and the full extent of injury resulting therefrom would be impossible to
calculate and the other party would not have an adequate remedy at law.
Accordingly, each party agrees that temporary and permanent injunctive relief
would be appropriate remedies against such breach, without bond or security;
provided, however, that nothing herein shall be construed as limiting any other
legal or equitable remedies available to the aggrieved party.



(ii)
In the event that either party must seek legal remedy for a breach as described
in A.(i), the prevailing party shall be entitled to have all costs and expenses,
including without limitation, court costs, investigation costs, expert witness
fees, and attorneys' fees, incurred by the prevailing party reimbursed.



B.           Notwithstanding any dispute involving application of the injunctive
relief as provided in Section 11 hereof, any other dispute or claim arising out
of any provision of this Agreement, whether based on statute, regulation,
contract, tort or otherwise, shall be submitted to arbitration before a single
arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association.  Any such arbitration shall be conducted in Princeton,
New Jersey. An arbitration award rendered pursuant to this Section 12 shall be
final and binding on the parties and may be submitted to any court of competent
jurisdiction for entry of a judgment thereon, in accordance with the Uniform
Arbitration Act.  The parties agree that punitive damages may not be awarded in
an arbitration proceeding under this Agreement.


13.        No Employee Benefits.  The Contractor shall not be eligible for any
benefits payable to employees of the Company.
 
 

--------------------------------------------------------------------------------

 
14.         Assignment.  This Agreement may not be assigned by either party in
whole or in part without the prior written consent of the other party hereto,
except as specifically provided herein. This Agreement may be assigned by the
Company, in its sole discretion, to any subsidiary or affiliate of the Company
or to any successor of the Company either by merger or acquisition of
substantially all of the assets or the business of the Company as a going
concern.


15.        Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New Jersey.


16.        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal or personal
representatives, successors and assigns.


17.        Notice.  All notices required hereunder shall be in writing and shall
be deemed to have been given if delivered personally or by United States
certified or registered mail, postage prepaid, return receipt requested, or by a
recognized overnight delivery service to the parties at their respective
addresses set forth below their signatures to this Agreement, or to such other
address as shall be specified in writing by either party to the other in like
fashion.


18.        Entire Agreement.  This Agreement sets forth and constitutes the
entire agreement and understanding of the parties with respect to the subject
matter hereof.  This Agreement supersedes any and all prior agreements,
negotiations, correspondence, undertakings, promises, covenants, arrangements,
communications, representations and warranties, whether oral or written.


19.        Indemnity.  The Company for itself and its successors and assigns
hereby indemnifies the Contractor and agrees to and shall hold the Contractor
harmless of, from and against, and agrees to and shall pay on demand, any and
all claims, costs, damages, demands, expenses, payments, charges, fees,
executions, suits, sums of money, unreimbursed tariffs, repayments, penalties,
reimbursements and judgments whatsoever, including without limitation court
costs and attorneys' fees, whether known or unknown or suspected or unsuspected,
for, upon or by reason of any manner, cause or thing whatsoever in any way or to
any extent directly or indirectly arising from or out of, related to, as a
consequence of, or connected with the proper use of the Products by the
customers.


20.        Severability.  If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, the
other provisions hereof shall not be affected thereby but shall remain in full
force and effect.  Furthermore, if any of the restrictions regarding
post-termination activities is found to be unreasonable or invalid, the court
before which the matter is pending shall enforce the restriction to the maximum
extent it deems to be valid and enforceable.


21.        Waiver.  Failure of either party hereto to insist upon strict
compliance with any of the terms, covenants and conditions hereof shall not be
deemed a waiver or relinquishment of such terms, covenants and conditions or of
any similar right or power hereunder at any subsequent time.
 
 

--------------------------------------------------------------------------------

 
22.        Amendment.  This Agreement may not be amended except by a writing
executed by both parties hereto.


23.        Construction.  Whenever applicable in this Agreement, the singular
and the plural, and the masculine, feminine and neuter shall be freely
interchangeable, as the context requires.  The Section headings or titles shall
not in any way control the construction of the language herein, such headings or
titles having been inserted solely for the purpose of simplified
reference.  Words such as "herein", "hereof", "hereinafter", "hereby", and
"hereinabove" when used in this Agreement refer to this Agreement as a whole,
unless otherwise required by the context.  The Recitals constitute an integral
part of this Agreement and are fully incorporated herein.  All Section and
subsection references set forth herein refer to the corresponding Sections and
subsections of this Agreement.


24.        Venue.  All actions or proceedings in any way, manner or respect
arising out of or from or related to this Agreement shall be litigated only in
courts having situs within the State of New Jersey, which courts shall have
exclusive jurisdiction over all such actions or proceedings, and all parties and
their transferees hereby consent and submit to the jurisdiction of any local,
state or federal court located within said city and state, and all parties and
their transferees hereby waive any and all rights they may have or obtain to
transfer or change the venue of any litigation brought by any party hereto
against any other party hereto.


              IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day, month and year first above written. 
 

 

 
Performance Health Technologies, Inc. 
          By:  /s/                 
Interactive Metronome, Inc. 
          By:  /s/          Dated:                

 

 